Citation Nr: 1037157	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  09-16 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence have been submitted to 
reopen the claim of entitlement to service connection for 
residuals of a neck injury, and if so, whether service connection 
is warranted for the claimed disability.

2.  Entitlement to a disability rating in excess of 20 percent 
for service-connected chondromalacia patella with degenerative 
joint disease of the right knee.

3.  Entitlement to a disability rating in excess of 20 percent 
for service-connected chondromalacia patella with degenerative 
joint disease of the left knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel 


INTRODUCTION


The Veteran served on active duty from July 1975 to February 
1984.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in August 2008 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

In November 2009, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the Wichita, Kansas RO.  A 
transcript of the hearing is of record.

During the hearing, the Veteran submitted additional evidence 
with a waiver of initial RO consideration.  The additional 
evidence consists of lay evidence from the Veteran's former 
employer concerning the Veteran's motor vehicle accident during 
military service.  The Board accepts the additional evidence for 
inclusion into the record on appeal.  See 38 C.F.R. § 20.800. 






FINDINGS OF FACT

1.  In May 1999, the RO denied the claim of entitlement to 
service connection for cervical myelopathy secondary to cervical 
spondylosis.  The Veteran did not file a notice of disagreement 
with this decision.

2.   The evidence associated with the claims file subsequent to 
the May 1999 rating decision is material and raises a reasonable 
possibility of substantiating the Veteran's claim of entitlement 
to service connection for residuals of a neck injury.

3.  The medical evidence of record shows that the Veteran has 
residuals from a neck injury during military service.

4.  The Veteran's bilateral knee chondromalacia patella is 
manifested by crepitance, giving way, swelling, locking of the 
knees, fatigue and constant pain.

5.   The Veteran's degenerative joint disease of the bilateral 
knees, diagnosed on X-rays, is manifested by limitation of motion 
(at the worst full extension bilaterally, right knee flexion 
limited to 117 degrees and left knee flexion limited to 115 
degrees) with objective evidence of fatigue and pain on motion.


CONCLUSIONS OF LAW

1.  The May 1999 rating decision that denied entitlement to 
service connection for cervical myelopathy secondary to cervical 
spondylosis is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

2.  The evidence submitted to reopen the claim of entitlement to 
service connection for residuals of a neck injury is new and 
material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  Residuals of a neck injury were incurred in active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).

4.  The criteria for a disability evaluation in excess of 20 for 
the Veteran's service-connected chondromalacia patella of the 
right knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5256-5262 (2009).  

5.  The scheduler criteria for a separate rating for degenerative 
joint disease of the right knee have been met.   38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 
(2009).

6.  The criteria for a disability evaluation in excess of 20 for 
the Veteran's service-connected chondromalacia patella of the 
left knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5256-5262 (2009).  

7.  The scheduler criteria for a separate rating for degenerative 
joint disease of the left knee have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a duty 
on the United States Department of Veterans Affairs (VA) to 
notify and assist a claimant in developing a claim.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his or her representative, if any, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession that 
pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  
The requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule eliminating fourth element 
notice as required under Pelegrini II, effective May 30, 2008).  
Thus, any error related to this element is harmless.  This notice 
must be provided prior to an initial unfavorable decision on a 
claim by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

With respect to the Veteran's claim to reopen entitlement to 
service connection for residuals of a neck injury as well as the 
underlying claim, the Board is granting in full the benefit 
sought on appeal.  Accordingly, assuming, without deciding, that 
any error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not be 
further discussed.  

In general, for increased-compensation claims, section 5103(a) 
requires, at a minimum, that the Secretary (1) notify the 
claimant that to substantiate a claim, the claimant must provide, 
or ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the claimant's 
employment; (2) provide examples of the types of medical and lay 
evidence that may be obtained or requested; (3) and further 
notify the claimant that "should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic Codes," and that the range of disability 
applied may be between 0 percent and 100 percent "based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, and 
their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores 
v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that VCAA 
notice need not be veteran specific, or refer to the effect of 
the disability on "daily life").

The Board finds that a letter dated in June 2008 satisfied the 
duty to notify provisions prior to the initial AOJ decision.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The June 2008 
letter notified the Veteran that he may submit evidence showing 
that his service-connected knee condition has increased in 
severity.  The RO informed the Veteran of the types of medical or 
lay evidence that he may submit.  Specifically, the Veteran was 
informed that evidence that may show an increase in severity 
might be a statement from his physician, containing physical and 
clinical findings, results of any laboratory tests or x-rays and 
the dates of examinations and tests.  He was also notified that 
he could provide statements from other individuals who are able 
to describe from their knowledge and personal observations in 
what manner his disability has become worse.  The letter informed 
the Veteran that he could provide statements from his employer as 
to job performance, lost time or other information regarding how 
his condition affects his ability to work.  He was also notified 
of his and VA's respective duties for obtaining evidence.  The 
letter also discussed how VA determines disability ratings and 
effective dates. 

With respect to VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of his 
claims and providing a VA examination when necessary.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains 
the Veteran's service treatment records, VA treatment records and 
a VA examination report dated in July 2008.

The Board notes that the VA examiner in July 2008 obtained an 
oral history of the Veteran's bilateral knee disability and 
documented in detail the Veteran's symptoms of bilateral 
chondromalacia patella with degenerative joint disease and the 
effect those symptoms have on his occupational and daily 
functioning.  Accordingly, the Board has determined that the VA 
examination conducted in July 2008 is adequate for rating 
purposes.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 
(2008).

Furthermore, the claims file contains the Veteran's statements in 
support of his claim and a transcript of his testimony at the 
November 2009 Travel Board hearing. The Board has carefully 
reviewed such statements and it concludes that he has not 
identified further available evidence not already of record.  
Therefore, the Board finds that all relevant facts have been 
developed properly and sufficiently in this appeal and no further 
development is required to comply with the duty to assist the 
Veteran in developing the facts pertinent to his claims.

II.  New and Material Evidence

An unappealed rating decision dated in May 1999 denied the 
Veteran's claim of entitlement to service connection for cervical 
myelopathy secondary to cervical spondylosis on the basis that 
the evidence of record did not show a relationship between 
cervical myelopathy secondary to cervical spondylosis and any 
disease or injury during military service.  The relevant evidence 
of record at the time of the May 1999 rating decision consisted 
of service treatment records, a letter from the Veteran's VA 
physician dated in May 1999, VA treatment records, VA examination 
reports dated in June 1984, May 1995 and August 1997, and a 
transcript of the May 1995 RO hearing.  The Veteran did not file 
a notice of disagreement within the one-year time limit after the 
May 1999 rating decision.  Therefore, the May 1999 rating 
decision is final based on the evidence then of record.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

A finally decided claim will be reopened in the event that new 
and material evidence is presented.  38 U.S.C.A. § 5108 (West 
2002).   "New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing evidence 
that by itself or when considered with previous evidence of 
record relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156 (2009).  When determining whether the claim should 
be reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  
Competency of new evidence, however, is not presumed. 

In June 2008, the Veteran submitted a claim to reopen the issue 
of entitlement to service connection for residuals of a neck 
injury.  Relevant evidence of record received since the May 1999 
rating decision includes VA treatment records, a nexus opinion 
from the Veteran's VA physician, statements by the Veteran and a 
transcript of the November 2009 Travel Board hearing.  The Board 
acknowledges that the record contains a nexus opinion dated in 
March 1999 from the Veteran's VA physician, which was considered 
in the May 1999 rating decision.  However, the physician did not 
provide a rationale for his opinion or provide medical evidence 
to support his opinion.  In contrast, the medical opinion 
contained in the June 2007 letter from the same VA physician 
includes a rationale in support of his opinion based on general 
medical principles and his observations of the Veteran's neck 
disorder over a period of twenty years.  Therefore, the Board 
concludes that the letter dated in June 2007 letter from the 
Veteran's physician is new in that it was not of record at the 
time of the May1999 rating decision and it is not cumulative or 
redundant of previous evidence. In addition, the Board finds that 
the evidence is material, as the June 2007 letter provides a 
medical opinion indicating a relationship between the Veteran's 
current neck disorder to the motor vehicle accident that occurred 
during military service in 1978 with a clear rationale based on 
medical principles.  Accordingly, the record contains evidence 
that raises a reasonable possibility of substantiating the 
Veteran's claim.

Thus, the Board finds the new evidence relates to an 
unestablished fact necessary to substantiate the Veteran's claim 
and raises a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  Such evidence is so significant that it 
must now be considered in order to fairly decide the merits of 
the issue on appeal.  Accordingly, the Veteran's claim of 
entitlement to service connection for residuals of a neck injury 
is reopened.  38 C.F.R. § 3.156(a).

III.  Merits of the Claim for Service Connection

The Veteran filed a claim for entitlement to service connection 
for a cervical spine disorder.  Specifically, he contends that 
his current neck disorder is related to a neck injury from motor 
vehicle accident during active military service.

Service connection may be granted to a veteran for a disability 
resulting from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  For 
the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).  Service connection may be granted 
for a disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of current disability; (2) medical, 
or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Such 
determination is based on an analysis of all the evidence of 
record and evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In assessing the Veteran's service connection claim for a neck 
disorder, the Board must determine whether the veteran has a 
current disability.  A May 2008 VA treatment record provides a 
diagnosis of spinal cord contusion with lower extremity 
spasticity.  A September 2005 MRI of the cervical spine revealed 
degenerative disc disease, effacement of the thecal sac and cord 
impingement due to disc protrusion, and mild canal stenosis at 
C2-C3 and C3-C4.  Therefore, the Veteran has a current cervical 
spine disorder.

The Board observes that the record does not contain the hospital 
or treatment records immediately after the motor vehicle accident 
in 1978.  Nonetheless, the claims file contains a letter dated in 
January 2009 from the Veteran's former employer asserting that he 
hired the Veteran in 1978 on a part-time basis and he allowed the 
Veteran to use the company van on his off time.  One night in 
1978, the employer received a call from the Military Police that 
his van was in an accident and the Veteran was the driver.  He 
was informed that the Veteran was taken to Irwin Army Hospital.  
Furthermore, the Veteran's service treatment records reveal that 
in February 1979 the Veteran reported a history of being involved 
in a motor vehicle accident in May 1978 and he had to wear a neck 
brace, but there was little damage to his head.  
Although there is no medical documentation of a neck disability 
due to the motor vehicle accident during service, the Board finds 
that the lay statements from the Veteran and his former employer 
are competent and credible as to the motor vehicle accident 
resulting in a neck injury.  In this regard, the former 
employer's statements with respect to the motor vehicle accident 
are consistent with other evidence of record.  The Board 
recognizes that the Veteran's statements to physician do not 
constitute medical evidence of a neck injury due to a motor 
vehicle accident.  However, the Veteran's statements were made 
when medical treatment was being rendered and they were made to 
ascertain the Veteran's then-state of physical fitness.  Thus, 
the Board finds that the medical history reported by the Veteran 
to a medical professional in seeking treatment for a medical 
disorder is credible.  See Rucker v. Brown, 10 Vet. App. 67, 73 
(1997) (observing that statements made to physicians for purposes 
of diagnosis and treatment are exceptionally trustworthy because 
the declarant has a strong motive to tell the truth in order to 
receive proper care).  Accordingly, the evidence indicates that 
the Veteran incurred a neck injury due a motor vehicle accident 
in 1978 during active military service.  

Furthermore, the medical evidence of record indicates that the 
Veteran's current neck disorder is related to the neck injury 
from military service.  The Veteran's VA physician submitted two 
letters dated in March 1999 and June 2007.  In the March 1999 
letter, the VA physician noted that the Veteran has been followed 
by the Rehabilitation Medicine Service at VA since 1984 for knee 
and lower back pain related to his ambulation pattern.  He was 
diagnosed with cervical spinal stenosis in 1989, which is most 
likely related to the neck trauma he experienced in 1978 in a 
motor vehicle accident while in military service.  The Veteran 
provided a history to the physician that he was hospitalized 
after the accident in 1978 and his walking skills have gradually 
deteriorated since the accident.  The physician noted that the 
Veteran has a diplegia type gait pattern secondary to an upper 
motor neuron lesion such as cervical myelopathy.  The June 2007 
letter reveals that the VA physician has evaluated and treated 
the Veteran on numerous occasions between 1986 and 2007 for 
bilateral chronic knee pain and deterioration of his ambulatory 
skills.  The physician provided the opinion that the degenerative 
joint disease of the knees is related to the Veteran's abnormal 
gait pattern, which the Veteran reported began after he suffered 
a neck injury in a motor vehicle accident in 1978 while in the 
military.  The physician noted that MRIs of the cervical spine 
demonstrate spinal stenosis, which produces the Veteran's 
abnormal gait.  The physician explained that the Veteran's gait 
resembles a spastic diplegic pattern, which results from an upper 
motor neuron lesion such as a spinal cord compression or injury, 
which can be associated with spinal stenosis in the cervical 
region.  He provided the opinion that he believes that the 
abnormality in ambulation with its gradual deterioration is 
result of the neck injury incurred in 1978.  In addition, a VA 
treatment record dated in May 2008 reveals that a physician order 
an MRI scan to look at the Veteran's spinal cord for residuals of 
a motor vehicle accident, which occurred several years ago while 
driving a vehicle on Fort Riley where he was stationed.  The 
physician noted that the Veteran had significant lower extremity 
spasicity.  The MRI scan did not reveal a significant compressing 
cord lesion in the neck or thoracic spine.  The physician 
determined that the Veteran did not have anything at that point, 
which would require surgical decompression.  However, he 
concluded that the Veteran most likely sustained a spinal cord 
contusion in the motor vehicle accidence which led to a spinal 
cord injury of which he has chronic residuals.  

As the physicians indicated that they relied on the Veteran's 
history of the motor vehicle accident, it appears that they did 
not review the Veteran's claims file.  In this case, the Board 
finds the Veteran's statements that he has had neck pain and 
increasing problems with his gait ever since the 1978 motor 
vehicle accident to be competent and credible.  Lay persons are 
competent to testify as to the frequency and severity of the 
observable symptoms of a condition.  See Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007) ("Lay testimony is competent ... to 
establish the presence of observable symptomatology and 'may 
provide sufficient support for a claim of service connection'," 
quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994)); Charles v. 
Principi, 16 Vet. App. 370, 374 (2002).  The Board notes that the 
Veteran's reported statements to his treating physician are not 
contradicted by the evidence in the claims file.  Thus, the 
physicians were not relying on inaccurate facts when they 
provided the favorable opinions and therefore, the Board finds 
the opinions to be credible.  See Kowalski v. Nicholson, 19 Vet. 
App. 171, 179 (2005) (indicating the Board may not disregard a 
medical opinion solely on the rationale that the medical opinion 
was based on a history given by the veteran); Coburn v. 
Nicholson, 19 Vet. App. 427 (2006) (reliance on a veteran's 
statements renders a medical report not credible only if the 
Board rejects the statements of the veteran as lacking 
credibility). The Board finds the May 2008 opinion is 
particularly persuasive and highly probative as the physician 
provided a rationale opinion based on medical principles.  See 
Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (medical 
opinion carries significant probative value if it was fully 
informed of the pertinent factual premises, which information may 
come through having treated a veteran for a long period of time 
or through a factually accurate medical history reported by a 
veteran).  In addition, the Board finds it persuasive that there 
is no other medical evidence of record that persuasively 
contradicts the favorable nexus opinions.

The Board recognizes that a VA examiner in August 1997 diagnosed 
the Veteran with chronic cervical myelopathy most likely 
secondary to cervical spondylosis and provided the opinion that 
the precise onset is difficult to determine but it may have been 
about 1987.  The examiner also noted that it is possible that the 
cervical spndylosis may have been caused or exacerbated by spinal 
injury years earlier; however, it appears that the spinal injury 
that he may have sustained in 1978 was rather minor and his 
current cervical spine disorder may be entirely unrelated.  The 
Board finds that the examiner's opinion as to the onset of the 
cervical spondylosis is too vague as the examiner prefaced the 
opinion with the term "may" and he alternatively argued that it 
was possible that the cervical spondylosis may have caused or 
exacerbated the spinal injury in 1978. See Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992) (medical evidence which merely 
indicates that the alleged disorder "may or may not" exist or 
"may or may not" be related, is too speculative to establish the 
presence of the claimed disorder or any such relationship); 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence 
favorable to the veteran's claim that does little more than 
suggest a possibility that his illnesses might have been caused 
by service is insufficient to establish service connection). A 
medical opinion that is speculative, general or inconclusive in 
nature cannot support a claim. See Obert v. Brown, 5 Vet. App. 
30, 33 (1993). Thus, this opinion is of low probative weight 
regarding the issue of whether the Veteran's current neck 
disorder is related to military service to include the in-service 
neck injury.

Based on the foregoing, the evidence is at least in equipoise and 
resolving the benefit of the doubt in favor of the Veteran, the 
Board finds that the Veteran's current neck disorder is related 
to the neck injury that occurred during military service.  
Accordingly, the claim of entitlement to service connection for 
residuals of a neck injury is warranted.

IV.  Merits of the Claims for an Increased Rating

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable 
doubt regarding a degree of disability will be resolved in favor 
of the Veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the Veteran is accorded the benefit of the 
doubt.  See 38 U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, when the current appeal arose from the initially 
assigned rating, consideration must be given as to whether staged 
ratings should be assigned to reflect entitlement to a higher 
rating at any point during the pendency of the claim.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are 
appropriate in any increased-rating claim in which distinct time 
periods with different ratable symptoms can be identified.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40. Inquiry must also be made as to weakened movement, excess 
fatigability, incoordination, and reduction of normal excursion 
of movements, including pain on movement.  38 C.F.R. § 4.45.  The 
intent of the schedule is to recognize painful motion with joint 
or periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
misaligned joints, due to healed injury, as entitled to at least 
the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  
The United States Court of Appeals for Veterans Claims has 
emphasized that when assigning a disability rating, it is 
necessary to consider functional loss due to flare-ups, 
fatigability, incoordination, and pain on motion.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

In addition, arthritis shown by X-ray studies is rated based on 
limitation of motion of the affected joint.  When limitation of 
motion would be noncompensable under a limitation of motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  Diagnostic Code 
5010, used for rating traumatic arthritis, directs that the 
evaluation of arthritis be conducted under Diagnostic Code 5003, 
which states that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  When, 
however, the limitation of motion is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent may be 
applied to each such major joint or group of minor joints 
affected by limitation of motion.  The limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5010.  In the absence of limitation 
of motion, X-ray evidence of arthritis involving two or more 
major joints or two or more minor joint groups, will warrant a 
rating of 10 percent; in the absence of limitation of motion, X-
ray evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will warrant 
a 20 percent rating.  The above ratings are to be combined, not 
added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003, Note 1.  

Disability ratings for the knees are evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5256 to 5262.  As the Veteran is in 
receipt of a 20 percent disability rating for each knee, the 
Board will only discuss the criteria for a disability rating in 
excess of 20 percent under the Diagnostic Codes for knee 
disorders.  

Under Diagnostic Code 5256, ankylosis of the knee with favorable 
angle in full extension or slight flexion between zero and 10 
degrees warrants a 30 percent disability rating.  In order for 
the Veteran to receive the next higher evaluation of 30 percent 
under Diagnostic Code 5257, the evidence must show that his right 
ankle disability is manifested by severe recurrent subluxation or 
lateral instability.  Malunion of the tibia and fibula with 
marked knee or ankle disability warrants 30 percent disability 
rating under Diagnostic Code 5262.

The word "marked" or "severe" are not defined in the VA 
Schedule.  Rather than applying a mechanical formula, the Board 
must evaluate all of the evidence to the end that its decisions 
are equitable and just.  38 C.F.R. § 4.6.  It should also be 
noted that use of terminology such as "severe" by VA examiners 
and others, although an element of evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.

Normal range of motion of the knee is to zero degrees extension 
and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  
Under Diagnostic Code 5260, a noncompensable rating will be 
assigned for limitation of flexion of the leg to 60 degrees; a 10 
percent rating will be assigned for limitation of flexion of the 
leg to 45 degrees; a 20 percent rating will be assigned for 
limitation of flexion of the leg to 30 degrees; and a 30 percent 
rating will be assigned for limitation of flexion of the leg to 
15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  Under 
Diagnostic Code 5261, a noncompensable rating will be assigned 
for limitation of extension of the leg to 5 degrees; a 10 percent 
rating will be assigned for limitation of extension of the leg to 
10 degrees; a 20 percent rating will be assigned for limitation 
of extension of the leg to 15 degrees; a 30 percent rating will 
be assigned for limitation of extension of the leg to 20 degrees; 
a 40 percent rating will be assigned for limitation of extension 
of the leg to 30 degrees; and a 50 percent rating will be 
assigned for limitation of extension of the leg to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.

The Veteran was provided with a VA examination in July 2008.  The 
Veteran reported that he had constant pain in his knees at a 
level of four to five out of ten.  His knees are stiff in the 
morning and he occasionally has heat in the knees.  The Veteran 
informed the examiner that his knees occasionally give out or 
lock up.  His bilateral knees are easily fatigued and he has 
difficulty walking more than a quarter mile.  The Veteran denied 
swelling and redness.  The Veteran has flare-ups that occur 
approximately two times a week, which last 30 minutes to an hour.  
The Veteran rated the pain during these flare-ups as a nine out 
of ten.  Alleviating factors are rest, pain medication and 
elevation of the lower extremities.  He also reported that he has 
additional limitation during flare-ups with difficulty flexing 
his knees and ambulation.  The examiner noted that the Veteran 
wears braces on both knees when he goes to work and he uses a can 
to ambulate.  The Veteran has difficulty performing his duties at 
work due to his bilateral knee disabilities.  He is a receiving 
clerk and he has difficulty lifting and walking, but he indicated 
that he had an understanding employer.  

On physical examination, the examiner observed that the knees 
appeared symmetrical.  He had a three to four centimeter scar on 
the lateral aspects of each knee that were normal in pigmentation 
and appeared to be well healed.  The Veteran had an antalgic 
gait.  There was palpable crepitus over the bilateral knees with 
the left knee more severe than the right knee.  The bilateral 
patellotibial tendons were tender to palpation.  The Veteran was 
able to passively flex to 126 degrees bilaterally.  He was able 
to actively flex to 115 degrees for the left knee and 117 degrees 
for the right knee.  After repetitive range of motion, the 
Veteran was able to flex his left knee to 119 degrees and his 
right knee to 120 degrees.  The examiner noted that the Veteran 
had increased pain with repetitive range of motion.  Regarding 
stability, the Veteran's anterior and posterior ligaments were 
intact and he had a negative McMurray test bilaterally.  The 
examiner provided a diagnosis of chondromalacia of the patella 
bilaterally as well as bilateral degenerative joint disease with 
the main limiting factors being pain and fatigue.  

During the November 2009 Board hearing, the Veteran testified 
that he wears two different types of braces for his knees 
depending on the weather.  He reported that the knee braces help 
his knees remain stable to prevent his knees from "pop[ing] out 
of place."  The Veteran testified that his knees have limited 
motion.  Specifically, he noted that with damp weather his 
limitation of motion is reduced and his knees have a tendency to 
lock up and swell.  The Veteran reported that he was a receiving 
clerk, which required him to be on his feet often.  His employer 
makes many concessions for his knee problems, such as allowing 
the Veteran to take breaks whenever he needs to and telling him 
to take it easy when his knees start bothering him.  The Veteran 
switched positions to a truck driver as the position was easier 
on his knees.  The Veteran described that his knees are sore and 
week after working a full day.  He also noted that during the day 
his knees will swell.  

The Veteran's bilateral chondromalacia patella with degenerative 
joint disease is currently evaluated as 20 percent disabling for 
each knee under 38 C.F.R. § 4.71a, Diagnostic Code 5258 for 
dislocated semilunar cartilage with frequent episodes of locking, 
pain and effusion into the joint.  Diagnostic Code 5258 only 
allows for a 20 percent disability.  Therefore, the Veteran 
cannot receive a higher initial rating than 20 percent under 
Diagnostic Code 5258 for either knee.
The Board has considered whether the Veteran is entitled to a 
higher disability rating for his bilateral knee disability under 
alternative diagnostic codes.  Besides Diagnostic Codes 5260 and 
5261 (which pertain to limitation of motion - a factor not 
considered in this aspect of the Veteran's right knee disability 
rating), Diagnostic Codes 5256 (ankylosis of the knee), 5257 
(recurrent subluxation or lateral instability) and 5262 
(impairment of the tibia and fibula) are the only other codes for 
the knee and leg that provide a higher rating than 20 percent.  
However, the evidence of record clearly shows that the Veteran's 
knees are not currently ankylosed (for example, upon evaluation 
in July 2008, he was able to extend and flex his from 0 degrees 
to 126 degrees, bilaterally).  Furthermore, his bilateral knee 
disability does not encompass malunion of the tibia and fibula 
with marked knee or ankle disability, as required for a 30 
percent rating under Diagnostic Code 5262.  Consequently, the 
criteria for higher ratings under Diagnostic Codes 526 and 5262 
have not been met.  

With respect to Diagnostic Code 5257, the Board notes that the 
Veteran reported occasionally his bilateral knees will give out 
and his braces help with instability of his knees.  The Board 
notes that when the Veteran described having instability and 
problems his knees giving out he associated these symptoms to 
episodes when his knees would lock up and not due to laxity in 
the ligaments of the knees.  Objective evidence shows that 
anterior and posterior ligaments were intact with a negative 
McMurray test bilaterally.  See July 2008 VA examination.  The 
Board is of the opinion that the bilateral knee disability is not 
manifested by severe recurrent subluxation or lateral 
instability, because the evidence indicates that the Veteran has 
occasional instability when his knees lock up or during wet 
weather, his ligaments are intact, he has as a slight limping 
gait and he is able to carry on most normal activities.  Although 
the Veteran reports giving way, that manifestation of the 
bilateral knee disability does not appear to be of sufficient 
frequency to constitute a severe disability picture under 
Diagnostic Code 5257.   Furthermore, it appears that the knees 
giving out are due his knees locking and not from subluxation or 
laxity of the joints.  Based on the foregoing, the Board 
concludes that the Veteran's bilateral knee disability does not 
more closely approximate a 30 percent disability rating under 
Diagnostic Code 5257.

The Board has also considered whether the Veteran is entitled to 
a separate rating for his bilateral knee disabilities under other 
diagnostic codes and has determined that the Veteran is entitled 
to a separate disability rating under Diagnostic Code 5003.  The 
VA Office of General Counsel has stated that compensating a 
claimant for separate functional impairment under Diagnostic Code 
5257 and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97 
(July 1, 1997).  Although the General Counsel has not offered an 
opinion on whether compensating a claimant for separate 
functional impairment under Diagnostic Code 5258 and 5003, in 
this case, that conclusion is consistent with the above General 
Counsel opinion.  The United States Court of Veterans Appeals 
held that separate disability ratings may be assigned for 
distinct disabilities resulting from the same injury so long as 
the symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Diagnostic Code 
5258 and 5003 may apply to different disabilities or to different 
manifestations of the same disability.  In this case, Diagnostic 
Code 5258 relates to damage or deterioration to cartilage 
resulting in locking, pain and effusion.  In contrast, Diagnostic 
Codes 5003 addresses deterioration of the bone as confirmed by x-
ray with objective evidence of limitation of motion.  The 
Veteran's symptoms include crepitance, giving way, swelling, 
locking of the knees, fatigue, constant pain and increased pain 
on motion.  See VA examination report dated in July 2008 and 
Hearing Transcript.  The medical evidence also provides x-ray 
evidence of arthritis of the bilateral knees.  The symptoms of 
locking, giving way, constant pain and swelling are addressed 
under Diagnostic Code 5258.  The Veteran's symptoms of swelling, 
fatigue and limitation of motion are not contemplated in 
Diagnostic Code 5258, but are symptoms that are considered under 
Diagnostic Code 5003.   Thus, the Board concludes that the 
manifestations compensated under Diagnostic Code 5258 are not the 
same as the manifestations contemplated under the diagnostic 
codes for limitation of motion.  Based on the foregoing, a 
separate rating may be assigned for limitation of motion under 
Diagnostic Code 5003.

The Board notes that under Diagnostic Code 5003, degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved (in this case 
Diagnostic Codes 5260 and 5261).  X-rays of the Veteran's 
bilateral knees in June 2008 reveal mild degenerative joint 
disease.  The Board observes the evidence of record shows that at 
the worst, the Veteran's extension was limited to 0 degrees for 
both knees, right knee flexion was limited to 117 degrees and 
left knee flexion was limited to 115 degrees.  The Veteran 
demonstrated increased pain and fatigue with repetitive motion in 
the July 2008 VA examination.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Even considering pain on repetitive motion and 
fatigue, the evidence of record shows that extension of the 
bilateral knees is not limited to 10 degrees and flexion of the 
bilateral knees is not limited to 45 degrees.  Thus, the evidence 
shows that the Veteran's bilateral knees does not warrant a 
separate compensable rating under Diagnostic Codes 5260 and 5261 
for limited motion.   

Although, the Veteran does not meet the above requirements, he 
demonstrated painful motion and fatigue of the bilateral knees 
during the VA examinations and x-ray reports reveal arthritis in 
his bilateral knees, which are considered major joints.  Thus, 
the Veteran will be awarded a separate rating of 10 percent under 
Diagnostic Code 5010 for each knee.

The Board observes that there is no basis for a separate rating 
under Diagnostic Code 5257.  Although the symptoms of the 
Veteran's right knee disability might suggest instability under 
Diagnostic Code 5257, those symptoms are already included under 
Diagnostic Code 5258.  The evaluation of the same "disability" or 
the same "manifestations" under various diagnoses is prohibited.  
38 C.F.R. § 4.14.  A claimant may not be compensated twice for 
the same symptomatology, as "such a result would overcompensate 
the claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result 
in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  
The Court has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).  In Esteban, the Court found that 
the critical element was that none of the symptomatology for any 
of the conditions was duplicative of or overlapping with the 
symptomatology of the other conditions.  In this case, the 
evidence of record shows that the complaints of instability and 
giving way are associated with the Veteran's locking of the 
knees, which is a symptom applied under Diagnostic Code 5258.  
Thus, the Board is precluded from assigning a separate disability 
under Diagnostic Code 5257 for his knees giving way as it would 
constitute pyramiding.

According to VA regulation, in exceptional cases where schedular 
ratings are found to be inadequate, the RO may refer a claim to 
the Under Secretary for Benefits or the Director, Compensation 
and Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  An extraschedular 
disability rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization that would render impractical 
the application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

The Board notes that a staged rating is not applicable in this 
case.  The evidence of record does not show that the Veteran's 
symptoms fluctuated materially during the course of this appeal.  
As such, a staged rating is not warranted.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for the service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology and it is found inadequate, the Board must 
determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether the Veteran's disability picture requires the assignment 
of an extraschedular rating.

In this case, the evidence does not show such an exceptional 
disability picture that the available schedular evaluation for 
service-connected chondromalacia patella with degenerative joint 
disease of the bilateral knees is inadequate.  A comparison 
between the level of severity and symptomatology of the Veteran's 
bilateral knee disabilities with the established criteria found 
in the rating schedule for disabilities of the knee and leg shows 
that the rating criteria reasonably describes the Veteran's 
disability level and symptomatology.  Furthermore, the evidence 
does not indicate that his bilateral knee disabilities have 
caused marked interference with his employment that is not 
already contemplated in the rating criteria, necessitated 
frequent periods of hospitalization during the appeal period or 
otherwise rendered impracticable the regular schedular standards 
for rating such disability.  Under these circumstances, and in 
the absence of factors suggestive of an unusual disability 
picture, further development in keeping with the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995); Moyer v. Derwinski, 2 Vet. 
App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is recognition 
that industrial capabilities are impaired).


ORDER

1.  New and material evidence having been submitted, a claim of 
entitlement to service connection for residuals of a neck injury 
is reopened.

2.  Entitlement to service connection for residuals of a neck 
injury is granted.  

3.  Entitlement to a disability rating in excess of 20 percent 
for service-connected chondromalacia patella of the right knee is 
denied.

4.  Entitlement to a separate rating of 10 percent for right knee 
degenerative joint disease is granted.

5.  Entitlement to a disability rating in excess of 20 percent 
for service-connected chondromalacia patella of the left knee is 
denied.

6.  Entitlement to a separate rating of 10 percent for left knee 
degenerative joint disease is granted.



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


